                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                       Case No. 20-41097

SYLVESTER MCINTOSH, and                                      Chapter 11
TARA NSHOMBE MCINTOSH,
                                                             Judge Thomas J. Tucker
                  Debtors.
______________________________________/

 SECOND ORDER REQUIRING DEBTORS TO AMEND DISCLOSURE STATEMENT

         On June 3, 2020, the Debtors filed an amended plan and disclosure statement, in a

document entitled “Debtors’ Combined Plan of Reorganization And Disclosure Statement”

(Docket # 51). The Court cannot yet grant preliminary approval of the disclosure statement

contained within this document (the “Disclosure Statement”). The Court notes the following

problems, which the Debtors must correct.

         First, in the Liquidation Analysis on page 31 of the Disclosure Statement, the Debtors

indicate that they have a 2015 Ford Taurus that has a market value of $17,061.00, that the IRS

has a secured claim against the vehicle in the amount of $5,137.03, and that the non-exempt

equity in the vehicle is $0.00. Because the Debtors have not claimed any exemption in any

portion of the value of the 2015 Ford Taurus in their Schedules C (Docket # 29), the Debtors

must state in the Liquidation Analysis that the non-exempt equity in the vehicle is $11,923.97,

and must revise their Liquidation Analysis accordingly.

         Second, the Debtors must delete all of the following language in section VI.F of the

Disclosure Statement on page 39:

                See Part II-A of this Disclosure Statement to determine which
                of the above paragraphs applies in this case.




   20-41097-tjt      Doc 55    Filed 06/04/20     Entered 06/04/20 08:44:53        Page 1 of 2
               See Part II-A of this Disclosure Statement to determine which of
               the above paragraphs applies in this case.

(Bold emphasis in Debtors’ original).

       Accordingly,

       IT IS ORDERED that no later than June 8, 2020, the Debtors must file an amended

combined plan and disclosure statement that is consistent with this Order.

       IT IS FURTHER ORDERED that no later than June 8, 2020, the Debtors also must file a

redlined version of the amended combined plan and disclosure statement, showing the changes

the Debtors have made to “Debtors’ Combined Plan of Reorganization And Disclosure

Statement” filed June 3, 2020.



Signed on June 4, 2020




                                                2


   20-41097-tjt    Doc 55     Filed 06/04/20     Entered 06/04/20 08:44:53    Page 2 of 2
